CRANDALL, Presiding Judge.
This is an appeal from an order entered by the trial court on a motion to modify a decree of dissolution.
The trial court reduced appellant’s (ex-husband) maintenance payments to respondent (ex-wife) from $500 per month to $400 per month. On appeal, appellant alleges the trial court erred by not reducing his maintenance obligation further, and by not making the reduction retroactive to the date that he filed his motion.
This court has carefully reviewed the record filed on appeal. Our review leads us to the conclusion that the trial court’s order is supported by substantial evidence and is not against the weight of the evidence. Further, the trial court did not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no preceden-tial value. The order of the trial court is affirmed in accordance with Rule 84.16(b).
REINHARD and CRIST, JJ., concur.